Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Bendre et al. (US 7,307,361) discloses “medium voltage power converter is provided that has an input transformer adapted to connect to a multi-phase power source, multiple low voltage drives each coupled to a respective set of secondary windings of the input transformer and operatively configured to provide a corresponding set of three-phase power outputs, and an output transformer. The output transformer has multiple input primary winding circuits each operatively coupled to the three-phase power outputs of a respective one of the drives, a plurality of output secondary winding circuits each disposed in relation to a respective input primary winding circuit, and a secondary winding connection”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a bidirectional electronic switch electrically coupled between the output end of the first power supply circuit and the output end of the second power supply circuit, the bidirectional electronic switch being configured 

With respect to independent claim 10, the closest prior art reference Bendre et al. (US 7,307,361) discloses “medium voltage power converter is provided that has an input transformer adapted to connect to a multi-phase power source, multiple low voltage drives each coupled to a respective set of secondary windings of the input transformer and operatively configured to provide a corresponding set of three-phase power outputs, and an output transformer. The output transformer has multiple input primary winding circuits each operatively coupled to the three-phase power outputs of a respective one of the drives, a plurality of output secondary winding circuits each disposed in relation to a respective input primary winding circuit, and a secondary winding connection”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836